OPINION
JACKSON, Commissioner.
Appellant was convicted on his plea of not guilty in a trial before the court to burglary with intent to commit theft; the punishment, five (5) years.
This is a companion case to Smith v. State, 491 S.W.2d 678, this date decided. The trial was jointly held. The salient facts shown by the evidence are shown in the Smith opinion, and it is not necessary to repeat them here.
We hold the evidence sufficient herein, and overrule appellant’s first ground of error.
Appellant’s second ground of error is that the chain of custody as to the three items stolen from the cedar chest in the house at the time of the entry by the two Smiths was not shown.
We are at a loss to undertand any reasonable basis for this contention. Deputy Burdett received the three items in question from Nelson Eddy Smith among the contents of his pocket, and had kept them locked up in his possession until they were produced at the trial, identified by the owner and admitted in evidence.
Appellant’s second ground of error is overruled.
The judgment is affirmed.
Opinion approved by the Court.